91 N.J. Super. 296 (1966)
219 A.2d 906
IN THE MATTER OF THE APPLICATION OF JOSEPH M., A MINOR, BY MISS M., HIS MOTHER, FOR LEAVE TO ASSUME THE NAME OF JOSEPH F., JR.
Superior Court of New Jersey, Mercer County Court, Law Division.
Decided May 19, 1966.
*297 Mr. David J. Schroth for plaintiff.
Miss Hazel Friedman for objector.
BENNETT, J.C.C.
This controversy results from an application by Joseph M., a minor, by Miss M., his mother, for leave to assume the name of Joseph F., Jr. The pertinent facts are that the applicant is an 11-month-old minor who was born out of wedlock and was given the surname of his mother, M. The mother and the putative father, Joseph F., testified and expressed their desire that the applicant's name be changed to that of the putative father.
The objector to this application is Mrs. F., the legal spouse of the putative father. She avers that "she and her children would suffer annoyance and embarrassment," and that this court would be giving Miss M's "meretricious relationship with F some semblance of respectability."
N.J.S. 2A:52-1 provides as follows:
"Any person may institute an action in the county court of the county of which he is a resident or in the superior court, for authority to assume another name."
Apposite is what was stated by the court in State v. Librizzi, 14 N.J. Misc. 904, 188 A. 511 (Sup. Ct. 1936).
"Thus we approach the question of the right of a person to take or assume another name. The law applicable is clear. In the absence of a statute or judicial adjudication to the contrary there is nothing in the common law which prohibits a person from taking or assuming another name so long as it is not taken or assured for fraudulent purposes * * * nor is our statute authorizing persons to change their names * * * to the contrary; that merely provides a judicial process to effect a desired change of name." (at 14 N.J. Misc. 906; emphasis supplied)
While there is a paucity of precedent on this question, it is apparent that the court has wide discretion in granting or refusing an application for a change of name. Circumstances of special significance that would militate *298 against the granting of such an application would be an unworthy motive, the possibility of fraud on the public, or the choice of a name that is bizarre, unduly lengthy, ridiculous, or offensive to common decency and good taste.
Consideration of all the testimony adduced and arguments advanced leads the court to conclude that no fraud or injustice will result, and that in fairness to all concerned this application should be granted.